Citation Nr: 0125713	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  95-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
treatment rendered during a period of admission at a non-VA 
hospital from September 1, 1992 through September 3, 1992.

ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to August 
1955.

This appeal arises from a February 1993 decision rendered by 
the Department of Veterans Affairs (VA) Medical Center in 
Poplar Bluff, which, in pertinent part, denied the veteran's 
claim for payment of unauthorized medical expenses for 
treatment rendered during a period of admission at a non-VA 
hospital from August 30, 1992 through September 3, 1992.

The Board remanded the veteran's claim for additional 
development in a July 1996 decision. 

Following further development, authorization was granted for 
the payment of medical expenses for the period from August 
30, 1992 through August 31, 1992, but remained denied for the 
period from September 1, 1992 through September 3, 1992 in a 
June 2001 decision.


REMAND

As previously indicated in the Board's July 1996 remand, the 
veteran's written communication received in November 1993 can 
be construed as a timely notice of disagreement with that 
part of the February 1993 decision which denied his claim for 
payment of unauthorized medical expenses for treatment 
rendered during the period of admission at a non-VA hospital 
from September 3, 1992 through September 11, 1992.  (See 38 
C.F.R. §§ 20.201, 20.302(a) (2000)).  A statement of the case 
addressing this issue has not yet been issued, and a remand 
is necessary for this purpose.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Further, although some additional hospitalization records, 
including discharge summaries, have been associated with the 
veteran's claims folder, the failure to provide the 
additional medical and administrative records specifically 
requested in the Board's July 1996 remand, without 
explanation, could be interpreted as potentially prejudicial 
noncompliance as discussed in Stegall v. West, 11 Vet. App. 
268 (1998).  Likewise, no findings referable to the 
availability of VA or Federal medical facility treatment as 
specified in the July 1996 remand were obtained.  
Accordingly, another remand for these purposes is also 
required.

Lastly, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because prior consideration regarding 
whether any additional notification or development action is 
required under the VCAA has not been provided, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, for the above reasons, a remand is required for 
the following:

1.  A statement of the case should be 
issued to the veteran on the issue of 
entitlement to payment of unauthorized 
medical expenses for treatment rendered 
during the period of admission at a non-
VA hospital from September 3, 1992 
through September 11, 1992.  The veteran 
must be advised of the time limit in 
which he can perfect an appeal to the 
Board on this issue by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302(b). If, and only if, an appeal is 
perfected on this issue, should the case 
be returned to the Board.

2.  After obtaining appropriate 
authorization from the veteran, copies of 
all records, including progress notes, 
doctors' notes, nurses' notes, and 
administrative records, relating to the 
veteran's private medical care from 
September 1, 1992 through September 11, 
1992, should be requested from Missouri 
Delta Hospital and Southeast Missouri 
Hospital. All documents obtained should 
be made a part of the appellate record.

3.  All administrative records relating 
to any contact by the veteran or on 
behalf of the veteran with the VA Medical 
Center in Poplar Bluff, Missouri, 
regarding his hospital admission on 
August 30, 1992, should be associated 
with the record on appeal.

4.  It should be determined where the 
nearest VA or Federal medical facility 
was located, in relation to the veteran's 
place of hospitalization from August 30, 
1992, through September 11, 1992, that 
could have provided the veteran the 
medical care which he needed, and whether 
the identified facility had space 
available to provide the veteran such 
care from August 30, 1992, through 
September 11, 1992.  The distance from 
the identified facility to the hospital 
where the veteran was located from August 
30, 1992, to September 11, 1992, should 
be determined.  All of this information 
should be made a part of the appellate 
record.

5.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


